DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 1/7/2022, with respect to the rejection(s) of claims 1-10 under 35 USC 101 have been fully considered and are considered persuasive; therefore the rejection has been withdrawn.
2.	Applicant’s arguments regarding the 102 rejections have been fully considered and are persuasive; however, after further search and consideration, new/updated grounds of rejection are made in view of a newly discovered prior art reference. Specifically, the applicant argues: (1) Muzet does not explicitly disclose determining if a sleep period has started based on light intensity and (2) doesn’t disclose conditional “start” of a data recording session (3) doesn’t state the determination happening at a particular time of day, i.e. when the user is expected to fall asleep and (4) doesn’t disclose generating a 2D or 3D image of the “assessment index.” The examiner has modified the 102 rejection to a 103 rejection in further view of Raymann in response to arguments. Regarding (3) and (1), Raymann (US10052061B2) which discloses a method for algorithmically adjusting for sleep latency (see Abstract) and thus exists in the applicant’s field of endeavor, discloses, “In some implementations, sleep logic 102 can predict future sleep periods. For example, sleep logic 102 can analyze the sleep history data in sleep history database 134 to determine when the user usually sleeps. For example, if the user typically (e.g., historically has a pattern) sleeps between 11 pm. and 7 am, then sleep logic 102 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muzet (US 9820680 B2), in further view of Raymann (US10052061B2). 
Regarding claim 1, Muzet teaches a method of transmission by a watch (“the wearable device can be formed similar to a watch that is worn at a wrist of the person” Col 19 lines 40-45) of an information message (Col 33, lines 40-55) relating to an assessment of the sleep quality of a user of said watch (“displaying or outputting analysis results” Col 33 lines 42-43), the method comprising: in response to determining that a sleep period of the user has started (Muzet states, “as the recording device may only be used during sleep periods of the tested/recorded person…the recording device is worn for a longer period of time including both wakeful periods and sleeping periods, evaluating means 410 evaluates whether the tested person is in a wakefulness period or a sleep period” 

Regarding claim 2, Muzet teaches wherein the identifying comprises selecting one or more event-driven episodes (“sleep stage determination unit 420 can identify a sleep event” Col 29 lines 49-64) relating to each type of environmental event recorded during the sleep period of the user using at least one selection criterion (“sleep event such as a sudden awakening due to an ambient noise will be identified by both the physiological changes and the preceding noise event” Col 29 lines 49-64).  

Regarding claim 3, Muzet teaches wherein a first selection criterion of the at least one selection criterion (“noise events determined…may be classified by their amplitude, duration, slopes of the rise and decay periods” Col 26 lines 2-4) provides that at least one environmental measurement of the descriptive data of each event-driven episode relating to each type of environmental event is compared to a reference threshold of sleep disturbance (“a noise level unit 231…determines whether an ambient noise exceeds a predefined…threshold” Col 23 lines 5-10).  

Regarding claim 4, Muzet teaches wherein a second selection criterion of the at least one selection criterion (“noise level unit 231 may also compare the sensed noise values 

Regarding claim 5, Muzet teaches wherein the identifying comprises generating a sleep disturbance indicator for each identified type of sleep disturbing environmental event (“Classifying unit 300 can also include environmental classifying means 330 which classifies the recorded environmental factor values of environmental calculating unit 230 and/or subunits 231 to 236” Col 25 lines 63-67).    

Regarding claim 6, Muzet teaches wherein the generating comprises a phase of calculating the sleep disturbance indicator for each identified type of sleep disturbing environmental event using the following descriptive features: a mean value of the environmental measurement(s) comprised in the descriptive data of the selected event-driven episodes relating to the type of sleep disturbing environmental event (“the average temperature over a particular period of time”, average temperature unit 233, Col 26 lines 7-21); a total duration of the type of sleep-disturbing environmental event (“duration of the change determined by temperature change unit 234” Col 26 lines 7-21); the number of selected event-driven episodes of the type of sleep-disturbing environmental event (“temperature changes may be classified as fluctuating or stable, 

Regarding claim 7, Muzet teaches a system of transmission by a watch (Col 19 lines 40-45) of an information message relating to an assessment of the sleep quality of a user of said watch, the system comprising the  following elements which are connected to each other: a processing unit (Muzet states wherein both a recording device 100 and a data extracting unit 200 entail “a circuitry…processor such as a microprocessor” (Col 22 lines 19-23)), at least one environmental sensor (environmental sensors and units (130 to 150) Col 24 line 32) and an interface for diffusing visual and/or audio information (“in case of a wearable device, a display may be integrated where the tested/recorded person can scroll through the analysis results” Col 33 lines 43-46), and processing circuitry configured to in response to determining that a sleep period of the user has started (Muzet states, “as the recording device may only be used during sleep periods of the tested/recorded person…the recording device is worn for a longer period of time including both wakeful periods and sleeping periods, evaluating means 410 evaluates whether the tested person is in a wakefulness period or a sleep period” (Col 27 lines 16-21)), record data describing at least one event-driven episode of at least one type of 




Regarding claim 9, Muzet teaches wherein the watch (“the wearable device can be formed similar to a watch that is worn at a wrist of the person” Col 19 lines 40-45) is a connected (Col 33 lines 31-38) mechanical watch.

Regarding claim 10, Muzet teaches a non-transitory computer-readable storage medium including computer executable instructions (Col 14 lines 18-27), wherein the instructions, when executed by the computer, cause the computer to perform a method of transmission by a watch (Col 19 lines 40-45) of an information message relating to an assessment of sleep quality of a method comprising: in response to determining that a sleep period of the user has started (Muzet states, “as the recording device may only be used during sleep periods of the tested/recorded person…the recording device is worn for a longer period of time including both wakeful periods and sleeping periods, evaluating means 410 evaluates whether the tested person is in a wakefulness period or a sleep period” (Col 27 lines 16-21)), recording data describing at least one event-driven episode of at least one type of environmental event recorded during the sleep period of the user (“a sudden change in blood pressure can be indicative of a sleep disturbance due to an environmental event such as a noise” Col 30 lines 3-8); identifying at least one type of environmental event that disturbs the user's sleep by processing said descriptive 

Regarding claim 13, Muzet in view of Raymann wherein the interface includes a hybrid display dial, which includes an analog display (“alarm clock,” Abstract Raymann) and a digital display (GUI 200, Raymann). It would be obvious to one of ordinary skill in the art to incorporate the hybrid display of Raymann into the system of Muzet such that it has both analog and digital means of communicating information, in order to increase ease-of-use and serve as a more versatile and robust wearable device. Additionally, it is noted that analog and digital displays were both incredibly well known display configurations, and hybrid combinations of the two were also incredibly well known, and simply . 

Claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Muzet in view of Raymann above, and further in view of Abramov et al. (US 20180039232 A1).
Regarding claim 13, in addition to the grounds of rejection discussed above, attention is further directed to Abramov which teaches a smart watch including a hybrid analog and digital display which can display time, weather, physiological parameters, etc. (see e.g. Paras. 59-62, 65-67 and FIGS. 1, 3, 11). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Muzet in view of Raymann to utilize a hybrid analog and digital display, as seen in Abramov, because (1) it would amount to merely combining two well known display configurations in a manner already seen in the prior art to achieve predictable results, and/or (2) it would ultimately amount to a mere aesthetic design choice since it merely rearranges information in a different aesthetic display configuration. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muzet in view of Raymann above, and further in view of Slonneger (US 20140364770 A1).

Regarding claim 14, Muzet in view of Raymann discloses wherein the processing circuitry is configured to identify the at least one type of environmental event by generating a sleep disturbance indicator for each identified type of sleep disturbing environmental event (“sleep event such as a sudden awakening due to an ambient noise will be identified by both the physiological changes and the preceding noise event” Col 29 lines 49-64 and “[it is determined] whether an ambient noise exceeds a predefined…threshold” Col 23 lines 5-10 [Muzet]), the generating comprising a phase of calculating the sleep disturbance indicator for each identified type of sleep disturbing environmental event using the following descriptive features: a mean value of environmental measurements (“environmental calculating means 230,” (Col 22 lines 60-65) [Muzet], a means which comprises the calculation of mean/average environmental data, as seen in e.g. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        


/JOHN R DOWNEY/Primary Examiner, Art Unit 3792